Citation Nr: 0008994	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-13 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
compression fracture, L-1, with demonstrable deformity 
evaluated as 50 percent disabling. 

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
November 1968, followed by a period of service with the Air 
National Guard of the United States.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's compression fracture, L-1, with 
demonstrable deformity, is currently manifested by limitation 
of motion moderate in degree with associated complaints of 
pain, some radiculopathy, and exacerbation of symptomatology 
with strenuous labor.  

3.  There is a medical statement of record suggesting that 
the veteran's hearing loss is related to his military 
service.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 50 
percent rating for residuals of compression fracture, L-1, 
with demonstrable deformity have not been met.  38 U.S.C.A. 
§§ 1155 5107 (West 1991); 38 C.F.R. Part 4, including 
§ 4.71a, Diagnostic Codes 5285, 5292, 5293, 5295 (1999).

2.  The veteran's claim for entitlement to service connection 
for bilateral hearing loss is well-grounded.  38 U.S.C.A. 
§ 5107 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The veteran claims that he has suffered an increase in the 
severity of his service-connected compression fracture, L-1, 
evaluated as 50 percent disabling (which includes 10 percent 
added for deformity).  When a veteran is seeking an increased 
rating, such an assertion of an increase in severity is 
sufficient to render the increased rating claim well-
grounded.  38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  With a well-grounded claim 
arises a statutory duty to assist the veteran with the 
development of evidence in connection with his claim.  
38 U.S.C.A. § 5107(a).  After noting that the claims file 
includes VA examination reports as recent as December 1998, 
the Board finds that the record as it stands is adequate to 
allow for equitable relief of the veteran's increased rating 
claim and that no further action is necessary to comply with 
the duty to assist the veteran.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of the evidence, a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When evaluating disabilities of the musculoskeletal system, 
as in the present case, consideration should also be given to 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

A brief review of the history of this appeal is set forth as 
follows.  In an April 1986 rating decision, the veteran was 
granted service connection for compression fracture, L1, and 
a 20 percent evaluation was assigned from September 1985.  
That decision was based on evidence that while the veteran 
was on active duty training in September 1984, he slipped 
down a step, and injured his back.  A March 1986 VA 
examination report reveals that the veteran's lumbar spine 
manifested a normal curve, with no pain to pressure, and no 
muscle spasm.  Flexion was to 65 degrees, extension was to 20 
degrees with minimal pain, and lateral flexion and rotation 
was 35 degrees bilaterally.  Straight leg raising was normal, 
and his sensory system was intact.  An x-ray of the 
lumbosacral spine revealed anterior compression of L1 with 
approximately 10 percent loss of vertebral body anteriorly.  
The remaining vertebrae were of normal height and density, 
and the remainder of the lumbar spine was not remarkable.  

Subsequent VA examination reports dated in March 1988 and 
April 1990 reveal little change in the vertebral dimensions, 
as reflected by x-ray reports, but in the April 1990 
examination the veteran complained of increased pain.  That 
examination report noted good range of motion, with no 
positive neurological findings.  VA outpatient treatment 
records dated in December 1990 and February 1991 reveal that 
the veteran was seen with complaints of increased back pain 
and stiffness.  

In a March 1991 hearing at the RO, the veteran testified that 
he experienced radiating pain down his left lower extremity.  
He stated that he was employed at the time as an aircraft 
mechanic.  He also stated that he used a heat pad and took 
Motrin, 800mg, to relieve the pain.  The veteran indicated 
that since the initial injury in 1984, there has been a 
gradual progression in the level of pain he experienced.  

In September 1992, the veteran underwent an additional VA 
examination, and was diagnosed with an old compression 
fracture L1, and probable degenerative joint disease of the 
lumbar spine.  The x-rays reviewed during that examination 
were dated in December 1990.  The veteran complained that any 
activity caused him back pain and stiffness.  He indicated 
that he experienced muscle spasms in his back.  He also 
complained of pain in his left hip and left lower extremity, 
as well as bowel complaints.  Range of motion was as follows:  
forward flexion to 50 degrees; backward extension to 10 
degrees; left lateral flexion to 15 degrees; right lateral 
flexion to 10 degrees; left rotation to 5-10 degrees; right 
rotation to 5-10 degrees.  Musculature of the back manifested 
warmth over the L1 area, and pain to palpation to the left of 
L1.  There was also some muscle spasm, and pain with motion. 

In light of the foregoing evidence, in a September 1992 
rating decision, the RO increased the rating for compression 
fracture, L-1 with limitation of motion, to 30 percent 
disabling, effective from July 1992.  

In September 1997, the veteran filed a claim for an increased 
rating for his back disability.  He underwent a VA 
examination in October 1997, which revealed a diagnosis of a 
compression fracture of L1 and lumbar radiculopathy.  The 
veteran complained of radiating pain down his left lower 
extremity.  The veteran stated that because of his back flare 
ups, he was medically retired from his technician job at the 
Oklahoma Air National Guard in July 1997.  The examination 
revealed decreased rotational ability of the lumbar spine.  
The veteran had normal musculature of the back, and normal 
posture.  His patellar reflex was diminished on the right, 
and the veteran had an absent ankle jerk reflex on the left.  
The sensation appeared normal.

In a December 1998 hearing at the RO, the veteran testified 
that he had used a cane a few times.  He also stated that 
physical activity would cause a flare up in his back, and he 
occasionally wore a back brace.

In a December 1998 VA examination, the veteran was diagnosed 
with degenerative disk disease involving the lumbosacral 
spine as well as osteoarthritis.  The diagnosis also included 
moderate functional loss in the low back.  The veteran 
indicated that he experienced an almost constant pain in his 
back, which varied in severity depending on his level of 
activities.  The veteran stated that pain would often radiate 
to his right or left hip.  Physical examination revealed 
complaints of pain with motion.  He had no fixed deformity 
and no postural deformity.  There was minimal tenderness with 
percussion.  Rotation was to 30 degrees, bilaterally; lateral 
bend was to 40 degrees, bilaterally; extension was to 30 
degrees; and flexion was to 63 degrees.  The neurological 
examination revealed intact pinprick and sensation in both 
feet; good strength in both feet; the veteran could ambulate 
without a cane, and motor examination was intact.  The 
examiner commented that the veteran could perform work that 
did not require a lot of lifting or exertion with the back.  

The compression fracture residuals are presently rated under 
38 C.F.R. § 4.71a, DC 5285, which rates residuals of 
fractures of vertebra.  A 60 percent rating is assigned if 
there is no cord involvement, and abnormal mobility requiring 
a neck brace (jury mast).  In other cases, the disability is 
to be rated in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
the vertebral body.  A note to that DC states that both under 
ankylosis and limited motion, ratings should not be assigned 
for more than one segment by reason of involvement of only 
the first or last vertebrae of an adjacent segment.  
Limitation of motion of the lumbar spine is rated under 
38 C.F.R. § 4.71a, DC 5292, which prescribes a 40 percent 
rating for severe limitation of motion and a 20 percent 
rating for moderate limitation of motion.  A 40 percent 
rating is the highest disability rating assignable under DC 
5292.

The Board has reviewed the evidence of record, as summarized 
above, and finds that the veteran's compression fracture, L-
1, with demonstrable deformity, is appropriately rated as 50 
percent disabling under 38 C.F.R. § 4.71, and the evidence of 
record reflects no basis for a higher evaluation.  In that 
regard, looking at the rating criteria under DC 5285, the 
evidence of record does not reflect residuals of fractured 
vertebra without cord involvement, and abnormal mobility 
requiring a neck brace (jury mast), such that a 60 percent 
rating should be assigned under DC 5285.  Rather, the veteran 
is entitled to no more than  a 40 percent rating for limited 
motion under DC 5292, with an additional 10 percent for 
demonstrable deformity of the vertebral body, as prescribed 
under DC 5285.  In short, the Board finds no basis for 
assigning the veteran a higher disability rating under DC 
5285.  The 50 percent rating under DC 5285 contemplates the 
veteran's complaints of pain and limitation of motion, and a 
higher rating is not warranted on that basis.   See 38 C.F.R. 
§§ 4.40, 4.45, VAOPGCPREC 36-97 and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995),

Looking at other related diagnostic code provisions, the 
Board also finds no basis for assigning an evaluation in 
excess of 40 percent. With an additional 10 percent for 
deformity, for the veteran's compression fracture residuals.  
Initially, the Board acknowledges the veteran's contentions 
that he should be assigned a higher rating under DC 5293, 
which sets forth the rating criteria for intervertebral disc 
syndrome.  According to DC 5293, a 40 percent rating is 
assigned for severe symptoms, with recurring attacks and 
little intermittent relief.  A 60 percent rating is assigned 
for pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  

Applying the veteran's symptoms to the rating criteria under 
DC 5293, the Board finds that at most, the veteran meets the 
criteria for a 40 percent rating.  In that regard, the Board  
a 60 percent rating under DC 5293 requires evidence of 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with associated 
symptomatology.  In the present case, the Board finds that 
the medical evidence reflects a disability picture that more 
nearly approximates severe intervertebral disc syndrome.  
Indeed, the VA medical examinations reflect minimal or at 
most moderate signs of radiculopathy, with no tingling or 
numbness reported and no neurological symptoms reported on a 
continuous basis.  In December 1998, the neurological 
examination revealed essentially normal findings.  In 1997 
there were some abnormal neurological findings but they 
clearly were less than pronounced in degree in describing an 
intensity of impairment.  On both examinations the objective 
orthopedic findings showed little more than a moderate degree 
of limitation of motion.  No muscle spasm was reported, and 
the musculature is normal.  In short, although the veteran 
has complaints that suggest a greater degree of impairment 
than the objective clinical findings, the Board is not 
persuaded by the evidence of record that the veteran's 
symptoms of neurological involvement are so pronounced, as 
contemplated under DC 5293, so as to warrant a 60 percent 
rating under that code.  

The Board has also considered whether the veteran is entitled 
to a higher rating under any other related diagnostic codes.  
However, at most, the veteran would be entitled to a 40 
percent rating under 38 C.F.R. § 4.71a, DC 5295, which sets 
forth the criteria for evaluating lumbosacral strain, and 
prescribes a 40 percent rating for severe lumbosacral strain 
with limited motion and narrowing of joint spaces.  The Board 
notes that a 40 percent rating is the highest rating 
available under DC 5295.  Moreover, in the absence of 
evidence of ankylosis of the spine, there is no basis for a 
higher rating under 38 C.F.R. § 4.71a, DC 5285, which rates 
ankylosis of the spine.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
compression fracture, L-1, with demonstrable deformity and 
its effect on the veteran's earning capacity and his ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The 
functional impairment which can be attributed to pain or 
weakness has also been considered, see 38 C.F.R. §§ 4.40, 
4.45; and DeLuca, 8 Vet. App. at 206, along with all other 
pertinent aspects of 38 C.F.R. Parts 3 and 4.  In conclusion, 
the current medical evidence, as previously discussed, is 
consistent with a 50 percent evaluation for compression 
fracture, L-1, with limitation of motion.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.  At present, 
however, there is no basis for assignment of a higher 
evaluation. 

In reviewing the foregoing, the Board has been cognizant of 
the provisions of 38 U.S.C.A. § 5107(b).  However, there is 
not such a balance of the positive evidence with the negative 
evidence to allow for application of the benefit-of-the-doubt 
rule. 

Finally, the Board acknowledges the negative impact this 
disability may have had on the veteran's employment.  
However, the Board points out that the VA Schedule for Rating 
Disabilities is premised on impaired earning capacity.  
Moreover, the Board finds that the evidence does not 
otherwise reflect that the veteran's back disability has 
caused marked interference with employment.  Nor has the 
disability necessitated any recent period of hospitalization, 
such that consideration of an extra-schedular rating is 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

II.  Service Connection

The veteran is claiming that he currently has bilateral 
hearing loss, as a result of his military service.  As set 
forth below, the Board finds that the veteran has presented a 
well-grounded, or plausible, claim, but that additional 
development is needed before rendering a decision on the 
merits of this case.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

However, it should be noted at the outset that statutory law 
as enacted by Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  To establish 
that a claim for service connection is well-grounded, a 
veteran must present "medical evidence of a current 
disability; medical evidence, or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury."  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).  The 
truthfulness of evidence is presumed in determining whether a 
claim is well-grounded under 38 U.S.C.A. § 5107(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
Board notes that lack of any evidence that the veteran 
exhibited hearing loss during service is not fatal to his 
claim.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993)("[W]here the regulatory threshold requirements for 
hearing disability are not met until several years after 
separation from service, the record must include evidence of 
exposure to disease or injury in service that would adversely 
affect the auditory system and post-service test results 
meeting the criteria of 38 C.F.R. § 3.385.").

The veteran's service medical records are negative for 
hearing impairment, as defined by 38 C.F.R. § 3.385.  

Following service separation, the record is negative for any 
medical evidence of hearing loss, other than an October 1998 
private medical statement from S. J. Worrall, D.O., at the 
Ear, Nose & Throat Clinic of Tulsa, Inc.  In that statement, 
Dr. Worrall indicated that the veteran was examined in August 
1998, for complaints of a ringing in his ears and hearing 
loss.  Dr. Worrell related the veteran's military history as 
a gunner and a member of the aircraft maintenance squadron, 
and stated that "[i]n as much as [the veteran] does report 
this significant noise and blast trauma, it is as likely as 
not that some of his hearing loss and tinnitus is direct a 
result of his military service."  There were no clinical 
findings accompanying that statement.

In light of the foregoing, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy, 1 Vet. App. at 81.  That is, the 
Board finds that the veteran has presented a claim which is 
not implausible when his contentions and the evidence of 
record are viewed in a light most favorable to that claim.  
Specifically, the Board finds that presuming the truthfulness 
of Dr. Worrell's and the veteran's statements, for purposes 
of establishing a well-grounded claim, it appears that the 
veteran may currently have hearing loss, which is related to 
his military service.  In short, the Board finds that the 
veteran's claim for service connection for bilateral hearing 
loss is well-grounded.


ORDER

The schedular criteria having not been met, an evaluation in 
excess of 50 percent for residuals of compression fracture, 
L-1, with deformity, is denied.

The veteran's claim for service connection for bilateral 
hearing loss is well-grounded, and the issue is now subject 
to the provisions set forth in the following remand portion 
of this decision. 




REMAND

As the Board finds that the veteran's claim for service 
connection for bilateral hearing loss is well grounded, the 
Board must ensure that the duty to assist is satisfied.

As noted in the decision above, the record contains an 
October 1998 private medical statement from Dr. Worrell at 
the Ear, Nose & Throat Clinic of Tulsa, Inc.  In that 
statement, Dr. Worrell indicates that he had examined the 
veteran in August 1998 for tinnitus and complaints of hearing 
loss.  Dr. Worrell further indicates that some of the 
veteran's hearing loss is a direct result of his military 
service.  Nevertheless, there are no clinical findings 
accompanying that statement, which indicate that the veteran 
currently has impaired hearing, as contemplated by 38 C.F.R. 
§ 3.385.  Moreover, the Board notes that the veteran has not 
been afforded a VA examination to ascertain the current 
nature of his hearing loss, if any.

Therefore, in light of the foregoing, and in order to ensure 
that all due process requirements are satisfied, this case is 
REMANDED to the RO for the following development:

1.  After obtaining the proper 
authorization from the veteran, the RO 
should contact Dr. Worrell at the Ear, 
Nose & Throat Clinic of Tulsa, Inc., and 
request any clinical records regarding 
the veteran's hearing loss.  A specific 
request is to be made for any clinical 
records associated with an examination in 
August 1998, as well as any clinical 
records that Dr. Worrell relied upon in 
making the October 1998 statement of 
record.  If no records are available, or 
if the RO is unable to obtain such 
records, the veteran's claims file is to 
be clearly documented to that effect, 
including the reason why such records 
were not available.  

2.  After completion of the foregoing, 
the veteran should be afforded an 
examination by a VA audiology specialist 
to ascertain whether the veteran has any 
current hearing loss.  The veteran's 
history is to be noted in detail.  If the 
veteran is found to have current hearing 
loss, the examiner is specifically 
requested to comment on whether it is at 
least as likely as not that the veteran's 
hearing loss is related to an incident of 
his military service, as the veteran 
contends.  The examiner is requested to 
carefully review the veteran's service 
medical records, in conjunction with all 
medical evidence of record regarding the 
veteran's hearing loss.  The complete 
rationale for each opinion expressed must 
be provided.

3.  When the above development has been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for review.  

The purpose of this REMAND is to obtain additional 
development, and the Board 



does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The veteran 
is free to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.  




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

